Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                       Case AM
Submitted: 7/2/2018 10:31   1:18-cv-00548-JJM-PAS Document 1-1 Filed 10/03/18 Page 1 of 12 PageID #: 4
Envelope: 1610793
Reviewer: Lynn G.




                                         STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

                           PROVIDENCE,              SC.                                                        SUPERIOR COURT


                            MATTHEW MCCARTHY,
                                  Plaintiff


                            v.                                                                                 C.A. N0.:

                            T-MOBILE US, INC., (alias MetroPCS);
                            CITY OF PROVIDENCE, by and through
                            its   Treasurer James          J.   Lombardi,     III in his
                                                               JOHN DOE




                                                                                 w
                            ofﬁcial capacity; and,
                            CORPORATION,                alias,
                                  Defendants




                                     NOW COMES the Plaintiff Matthew McCarthy (“ML McCarthy or Plaintiff”) and brings
                           this action against      T-Mobile US,       Inc. (alias   Metro PCS) (“T-Mobile” or “MetroPCS”) and the City

                           of Providence (“City”) (collectively, “Defendants”)                t0   remedy and seek     relief for Defendants’


                           actions relating t0 unlawful discrimination               0n the basis of   disability, in violation   of the Federal


                           laws and the laws of the State of Rhode Island.


                                                                                     PARTIES

                      1.     Matthew McCarthy             is   a citizen of the State of Rhode Island, residing in Cranston,      Rhode   Island.


                      2.     T-Mobile     (alias:   MetroPCS),        is   a foreign corporation, organized under the laws of the State of


                             Delaware, With      its   principal place of business located in Bellevue, Washington, and authorized


                            t0    conduct business in the State of Rhode Island              at   55 Dorrance Street in Providence, Rhode


                            Island.
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                       Case AM
Submitted: 7/2/2018 10:31   1:18-cv-00548-JJM-PAS Document 1-1 Filed 10/03/18 Page 2 of 12 PageID #: 5
Envelope: 1610793
Reviewer: Lynn G.




                           City of Providence           is   a duly chartered municipality and political subdivision of the State of


                           Rhode     Island,   and      is   sued by and through      its   Treasurer, James       J.   Lombardi,      III,   the ofﬁcial


                           designated by state law t0 be            named     in a suit for relief against the City.


                                                                    JURISDICTION AND VENUE

                           This Court has jurisdiction over Plaintiff’s claims pursuant t0 R.I. Gen.                          Laws     § 8-2-14, as the


                           amount     in controversy exceeds $5,000.00.


                           Venue    is   proper in accordance With R.I. Gen.            Laws   § 9-4-3.


                                                                ADMINISTRATIVE PROCEDURES

                           Pursuant t0 R.I. Gen.             Laws   §   45-15-5, at least forty (40) days prior t0            commencing         this suit


                           Plaintiff has presented t0 the Council for the City notice                      of Plaintiff’s claims against the City,


                           including Plaintiff’s factual account of the events With the                    Rhode   Island   Commission of Human

                           Rights; notice of the basis for the City’s liability and                all   damages incurred by      Plaintiff as a result


                           of the City’s acts and omissions were noticed.

                           Plaintiff ﬁled a charge           of discrimination    (RICHR #17 RPD            178-06/06) against Defendants With


                           the   Rhode    Island   Commission           for   Human   Rights (“Commission”) 0n or about                 December      15,


                           2017.


                           After investigating Plaintiff s charge of discrimination, the Commission issued a probable cause


                           ﬁnding     in favor    of Plaintiff on or about March             18,   2018, declaring that the Commission had


                           probable cause t0 believe that Defendants had violated several state                         civil rights   laws concerning


                           disabled persons.


                           The Commission issued Plaintiff a Notice ofRight t0 Sue 0n or about April 9, 20 1 8                           in accordance


                           With   R.I.   Gen. Laws       § 28-5-24.1(c).
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                       Case AM
Submitted: 7/2/2018 10:31   1:18-cv-00548-JJM-PAS Document 1-1 Filed 10/03/18 Page 3 of 12 PageID #: 6
Envelope: 1610793
Reviewer: Lynn G.




                                                                        FACTUAL ALLEGATIONS

                      10.   Mr. McCarthy suffers from optic nerve damage and                            is   fully blind in his left eye, as well as


                            equilibrium issues due t0 his blindness.


                      11.   Mr. McCarthy’s       partial blindness        makes    it   extremely difﬁcult and dangerous for him t0 navigate


                            and traverse areas Without assistance; his equilibrium issues further compound his visual

                            impairments by affecting his balance.


                      12.   Accordingly, Mr. McCarthy requires the aid of a service dog t0 help him walk around.


                      13.   Mr. McCarthy’s service dog             is   an American Staffordshire Terrier named BayBay.


                      14.   The   tasks performed       by BayBay        are directly related t0 Mr.          McCarthy’s    disability.


                      15. In particular,       BayBay       aids   Mr. McCarthy by performing tasks such as navigating paths,

                            sidewalks, ascending or descending stairs and inclines, and avoiding obstacles.


                      16.   BayBay    is   also trained to help Mr.        McCarthy        get   up   in the event   Mr. McCarthy    falls.



                      17.   On    or about June    8,   2016, Mr. McCarthy traveled t0 MetroPCS, located                     at   55 Dorrance    Street,


                            Providence, RI, t0 resolve an issue With his cell phone.


                      18.   After explaining his cell phone issue t0 a                  MetroPCS employee, Mr. McCarthy                 sat   down With

                            BayBay and waited           for the   employee    t0   complete the transaction.


                      19.   Mr. McCarthy maintained control of BayBay                      at all   times relevant throughout the transaction.


                      20. Before the       employee completed the             transaction, another customer              walked    into the store   and

                            appeared t0 be startled by BayBay; the customer exclaimed “Oh, a                                pit bull!”    upon seeing

                            BayBay.

                      21. Notably,     BayBay      did nothing in particular t0 startle the customer, such as assume an aggressive


                            posture or threatening stance; the customer                  was presumably just          startled t0 see   BayBay    in the


                            store.
Case Number: PC-2018-4718
Filed in Providence/Bristol County Superior Court
Submitted: 7/2/2018Case
                     10:31 AM1:18-cv-00548-JJM-PAS   Document 1-1 Filed 10/03/18 Page 4 of 12 PageID #: 7
Envelope: 1610793
Reviewer: Lynn G.



             22. Prior to this customer entering the store, no other customer or employee had commented on

                 BayBay being in the store with Mr. McCarthy.

             23. Following the customer’s comment, however, the store manager Eddie Contreras (“Mr.

                 Contreras”), walked over to Mr. McCarthy, who was patiently waiting for his transaction to be

                 completed and told Mr. McCarthy that he needed to leave the store because BayBay was scaring

                 people.

             24. Mr. McCarthy informed Mr. Contreras that BayBay was a service dog and she was permitted by

                 law to accompany him into the store.

             25. Mr. Contreras disregarded the fact that BayBay was a service dog and claimed that some

                 customers might be allergic to dogs and therefore Mr. McCarthy needed to leave.

             26. When Mr. McCarthy responded that he was in the middle of a transaction, Mr. Contreras insisted

                 that Mr. McCarthy had to wait outside the store and an employee would bring Mr. McCarthy his

                 cell phone once the transaction had been completed.

             27. Mr. McCarthy reiterated to Mr. Contreras that BayBay was a service dog and she performed

                 essential tasks for him and Mr. Contreras could not exclude Mr. McCarthy or BayBay from the

                 store simply because another customer felt uncomfortable about BayBay being in the store.

             28. Mr. McCarthy also told Mr. Contreras that forcing Mr. McCarthy and BayBay to leave the store

                 and wait outside was a violation of Mr. McCarthy’s civil rights as a disabled person, since

                 MetroPCS, a retail store, is a place of public accommodation.

             29. In response to Mr. McCarthy asserting his civil rights and refusing to leave the store, Mr.

                 Contreras contacted Providence Police and requested that an officer be sent to remove Mr.

                 McCarthy from the store.




                                                               4
Case Number: PC-2018-4718
Filed in Providence/Bristol County Superior Court
Submitted: 7/2/2018Case
                     10:31 AM1:18-cv-00548-JJM-PAS   Document 1-1 Filed 10/03/18 Page 5 of 12 PageID #: 8
Envelope: 1610793
Reviewer: Lynn G.



             30. A Providence Police Officer, Gary Slater (Badge #365) (“Officer Slater”) arrived at the store

                 and told Mr. Contreras, “I deal with this guy [Mr. McCarthy] all the time. That’s not a service

                 animal, he doesn’t have the paperwork.”

             31. Despite Mr. McCarthy’s protests to the contrary, Officer Slater continued to persuade Mr.

                 Contreras that BayBay was not a service dog and told Mr. McCarthy to leave the store or he

                 would be arrested.

             32. Left with no other choice, Mr. McCarthy left the store with BayBay and Officer Slater issued a

                 no trespass order against Mr. McCarthy on behalf of MetroPCS.

             33. In addition to the violation of Mr. McCarthy’s civil rights as a disabled person, Mr. McCarthy

                 was unable to complete the transaction and was prohibited from finishing the pending transaction

                 at any other MetroPCS location.

             34. Mr. McCarthy filed a charge of discrimination with the Commission on or about December 15,

                 2017 as a result of the incident and the continued enforcement of the no trespass order.

             35. After an investigation, the Commission found probable cause to believe that Defendants had

                 discriminated and continued to discriminate against Mr. McCarthy by refusing to provide him

                 reasonable accommodation and banning him from entering the store because of his disability,

                 which requires the assistance of a service dog.

             36. The Commission issued Plaintiff a Notice of Right to Sue on or about April 9, 2018 in accordance

                 with R.I. Gen. Laws § 28-5-24.1(c).

             37. MetroPCS and Providence Police continue to enforce the no trespass order against Mr. McCarthy

                 and his service dog BayBay.




                                                                   5
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                       Case AM
Submitted: 7/2/2018 10:31   1:18-cv-00548-JJM-PAS Document 1-1 Filed 10/03/18 Page 6 of 12 PageID #: 9
Envelope: 1610793
Reviewer: Lynn G.




                      38.   As     a direct and proximate result of Defendants’ unlawful and discriminatory actions, Plaintiff


                            has suffered and Will continue t0 suffer immediate and irreparable harm, for which there                              is   no

                            adequate remedy        at law.



                      39.   As     a direct and proximate result of Defendants’ unlawful and discriminatory actions, Plaintiff


                            has suffered and Will continue t0 suffer emotional distress and mental anguish resulting in


                            physical injury, loss of standing in the community, humiliation, and other damages. A11 damages


                            continue t0 date.



                                                                   COUNT I — DECLARATORY RELIEF
                      40. Plaintiff hereby incorporates               by reference   all   foregoing paragraphs as     if fully set forth herein.



                      41.   An     individual has a “disability” under federal and state law if the person has “a physical or


                            mental impairment that substantially limits one or more major                       life activities”   and has “a record

                            of such an impairment” or                is   “regarded as having such an impairment. 42 U.S.C.              §   121020);

                            R.I.   Gen. Laws     § 42-87-1(1).


                      42.   Mr. McCarthy’s         partial blindness substantially limits at least              one major      life activity,   such as


                            seeing, walking,      and reading.

                      43.   Mr. McCarthy’s        partial blindness          has been documented by a physician.


                      44.   Mr. McCarthy has otherwise been regarded as being                        partially blind and/or visually impaired.


                      45. Thus, Mr.      McCarthy        is   a disabled individual under the          ADA and Rhode Island law.
                      46.   Because Mr. McCarthy              is   disabled individual, he    is   therefore entitled t0 the rights and protections


                            of federal and      state   law   that provide for the reasonable          accommodation of disabled persons and

                            prohibit discrimination           0n the basis of disability.

                      47.   An animal     is   a “service animal” under federal and state law if the animal               is   “individually trained


                            t0   do work or perform work for the beneﬁt of an individual With a                   disability, including a physical,
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                      Case 1:18-cv-00548-JJM-PAS
Submitted: 7/2/2018 10:31  AM                    Document 1-1 Filed 10/03/18 Page 7 of 12 PageID #: 10
Envelope: 1610793
Reviewer: Lynn G.




                             sensory, psychiatric, intellectual, or other mental disability” and “examples of                       work     or tasks


                             include         assisting individuals       Who    are blind or     have 10W vision With navigation and other

                             tasks....”   28 C.F.R.       §   35.104.


                      48. Mr.      McCarthy’s        partial blindness and/or visual            impairment necessitates the assistance of a


                             service dog.


                      49. Mr.      McCarthy’s service dog, BayBay               is   individually trained t0 perform speciﬁc tasks for Mr.


                             McCarthy, such as assisting Mr. McCarthy navigate the area around him since his vision                                   is



                             extremely impaired, as well as helping Mr. McCarthy t0 his feet in the event he                        falls   due   t0 his


                             equilibrium issues.


                      50.    Mr. McCarthy employs the use of a leadl                 t0    both serve as a tether and also t0 serve as a guide,


                             so Mr.   McCarthy can sense Where            t0   walk and When obstacles         are present.


                      51.    Mr. McCarthy maintains control over BayBay through the lead as well as through audible

                             commands.

                      52.    BayBay     is   housebroken.


                      53. Thus,      BayBay     is   a service animal under the        ADA and Rhode Island law.
                      54.    Because BayBay          is   a service animal, Mr.      McCarthy     is   entitled t0   have BayBay accompany him

                             in virtually all public places.


                      55. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.


                                                                  COUNT II — INJUNCTIVE RELIEF
                      56. Plaintiff hereby incorporates             by reference     all   foregoing paragraphs as      if fully set forth herein.



                      57.    Mr. McCarthy has a reasonable likelihood of success 0n the merits                             in this action, as the


                             Commission has already found               there exists probable cause t0 believe that Defendants violated




                         1
                             A lead is synonymous With a leash 0r tether but are generally shorter and formed 0f a single length 0f stiff rope or
                        leather that uses a sliding knot 0r ring t0 stay   afﬁxed around the neck 0f the dog.

                                                                                            7
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                      Case 1:18-cv-00548-JJM-PAS
Submitted: 7/2/2018 10:31  AM                    Document 1-1 Filed 10/03/18 Page 8 of 12 PageID #: 11
Envelope: 1610793
Reviewer: Lynn G.




                            Mr. McCarthy’s        civil rights as a          disabled person and discriminated against      him based 0n     his


                            disability.


                      58.   Mr. McCarthy has suffered immediate and irreparable harm as a consequence of the ﬁling and


                            enforcement of the no trespass order by MetroPCS and the City against Mr. McCarthy.


                      59.   Mr. McCarthy has no adequate remedy                     at   law other than injunctive   relief t0   remove the no

                            trespass order.


                      60.   The balancing of equities          requires that the requested relief be granted, and that Defendants be


                            enjoined from enforcing the no trespass order against Mr. McCarthy.


                      61. Plaintiff is otherwise entitled t0            mandatory injunctive      relief.



                      62. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.


                                                        COUNT III — DISABILITY DISCRIMINATION
                                                                       (DEFENDANT T-MOBILE)
                                   Title III 0f the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq.
                            Equal Rights 0f Blind Persons t0 Public Facilities Act, R.I. Gen. Laws §§ 40-9.1-1, et seq.;
                                 Civil Rights of People with Disabilities Act, R.I. Gen. Laws §§ 42-87—1, et seq.;
                                         Hotels and Public Places Act, R.I. Gen. Laws §§ 11-24-1, et seq.;
                                        Rhode Island Civil Rights Act, R.I. Gen. Laws §§ 42-112-1, et seq.

                      63. Plaintiff hereby incorporates             by reference    all   foregoing paragraphs as   if fully set forth herein.



                      64.   Defendant T-Mobile          is   a private entity and place of public       accommodation and thereby subject

                            to the provisions     of Title    III   of the   ADA as well as Rhode Island disability laws.
                      65.   Defendant T-Mobile          is   responsible for the acts and omissions of        its   employees, committed in


                            violation of the    ADA and Rhode Island law, under the doctrine of respondeat superior.
                      66.   At   all   times relevant, Mr. McCarthy took effective action t0 control his service dog and his


                            service    dog remained under           his control.
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                      Case 1:18-cv-00548-JJM-PAS
Submitted: 7/2/2018 10:31  AM                    Document 1-1 Filed 10/03/18 Page 9 of 12 PageID #: 12
Envelope: 1610793
Reviewer: Lynn G.




                      67.   Defendant T-Mobile knew or should have known that Mr. McCarthy was disabled because Mr.


                            McCarthy     stated t0      Mr. Contreras and several other MetroPCS employees in earshot that BayBay


                            was Mr. McCarthy’s           service dog.


                      68. Despite     knowing     that    Mr. McCarthy was disabled and that BayBay was Mr. McCarthy’s service


                            animal, Mr. Contreras disregarded Mr. McCarthy’s statements and told Mr.                     McCarthy   to leave


                            the store.


                      69.   At no point While      inside the store did Mr.      McCarthy pose       a direct threat t0 the health and safety


                            of others.


                      70.   Mr. Contreras never gave Mr. McCarthy the opportunity t0 remain in the store Without his service


                            animal, before excluding Mr. McCarthy.


                      71.   Mr. McCarthy remained in the store in defense of his                 civil rights.



                      72.   Mr. Contreras contacted the Providence Police                t0   have Mr. McCarthy removed from the     store.



                      73.   On behalf of Defendant T-Mobile,             and   at the   suggestion of Ofﬁcer Slater, Mr. Contreras ﬁled a


                            n0 trespass order With the Providence          Police, banning       Mr. McCarthy from returning    t0 the store.


                      74. Thus,     MetroPCS, a          retail store   and place of public accommodation unlawfully denied Mr.

                            McCarthy’s right under the          ADA and Rhode Island state law t0 be accompanied by his service
                            animal and discriminated against Mr. McCarthy t0 accommodate the personal preferences of


                            another customer.


                      75. Wherefore, Plaintiff prays that this Court grant relief as hereinafter set forth.


                                                         COUNT IV — DISABILITY DISCRIMINATION
                                                                         (DEFENDANT CITY)
                                    Title II 0f the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq.
                            Equal Rights of Blind Persons t0 Public Facilities Act, R.I. Gen. Laws §§ 40-9.1-1, et seq.;
                                 Civil Rights of People with Disabilities Act, R.I. Gen. Laws §§ 42-87—1, et seq.;
                                         Hotels and Public Places Act, R.I. Gen. Laws §§ 11-24-1, et seq.;
                                        Rhode Island Civil Rights Act, R.I. Gen. Laws §§ 42-112-1, et seq.
Case Number: PC-2018-4718
Filed in Providence/Bristol County Superior Court
                 Case
Submitted: 7/2/2018  10:311:18-cv-00548-JJM-PAS
                            AM                      Document 1-1 Filed 10/03/18 Page 10 of 12 PageID #: 13
Envelope: 1610793
Reviewer: Lynn G.



             76. Plaintiff hereby incorporates by reference all foregoing paragraphs as if fully set forth herein.

             77. Defendant City is a public entity and place of public accommodation and thereby subject to the

                 provisions of Title II of the ADA as well as Rhode Island disability laws.

             78. Defendant City is responsible for the acts and omissions of its employees, committed in violation

                 of the ADA and Rhode Island law, under the doctrine of respondeat superior.

             79. The City plainly discriminated against Mr. McCarthy when Providence Police removed him

                 from the MetroPCS store.

             80. Under the ADA and R.I. Gen. Laws § 40-9.1-3 (“It is unlawful for any person … to intimidate,

                 threaten, or coerce, or attempt to threaten, intimidate or coerce another person to interfere with

                 any right or privilege secured by” the ADA or Rhode Island public accommodation laws)

                 (emphasis added).

             81. In direct contrast to the ADA, which requires both public and private entities and to

                 accommodate disabled persons, Officer Slater actively coerced Mr. Contreras to further deny

                 Mr. McCarthy an accommodation under the ADA, despite Officer Slater knowing that Mr.

                 McCarthy is visually disabled from dealing with him in the past, and threatening to arrest Mr.

                 McCarthy if he did not leave the store.

             82. It is also unlawful under the ADA to “require documentation, such as proof that the animal has

                 been certified, trained, or licensed as a service animal.” 28 C.F.R. § 35.136(f).

             83. In his attempt to coerce Mr. Contreras into filing a no trespass order against Mr. McCarthy,

                 Officer Slater also knowingly or negligently misrepresented to Mr. Contreras that service dogs

                 are required to have “paperwork” and stated to Mr. Contreras that “I deal with this guy [Mr.

                 McCarthy] all the time. That’s not a service animal, he doesn’t have the paperwork.”

             84. Baybay is a service animal under the law.



                                                                10
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00548-JJM-PAS
Submitted: 7/2/2018 10:31  AM                   Document 1-1 Filed 10/03/18 Page 11 of 12 PageID #: 14
Envelope: 1610793
Reviewer: Lynn G.




                      85. Neither      Ofﬁcer   Slater nor   Mr. Contreras have the right under the law             t0 request   paperwork about

                            Baybay      or any other dog represented         by   its   handler t0 be a service dog.


                      86. Thus, the City unlawfully denied                Mr. McCarthy’s right under the           ADA and Rhode Island state
                            law   t0   be accompanied by his service animal and discriminated against Mr. McCarthy by


                            knowingly or negligently misrepresenting the requirements of the                          ADA    and Rhode Island

                            disability laws, coercing      Defendant T-Mobile’s employee into ﬁling a no trespass order against

                            Mr. McCarthy, and threating          t0 arrest   Mr. McCarthy for enforcing his rights under the            ADA and
                            Rhode      Island law.


                                              COUNT VI NEGLIGENT TRAINING AND SUPERVISION
                                                                          (ALL DEFENDANTS)

                      87. Plaintiff hereby incorporates          by reference       all   foregoing paragraphs as     if fully set forth herein.



                      88.   Defendants owed Plaintiff McCarthy a duty of care                     t0 train their   employees   t0   understand the


                            requirements of the         ADA     and Rhode Island          disability   laws and supervise their employees t0


                            ensure compliance With the          ADA and Rhode Island disability laws.
                      89.   Defendants breached         their   duty by failing t0 properly train their employees t0 understand the


                            requirements of the         ADA     and Rhode Island          disability   laws and supervise their employees t0


                            ensure compliance With the          ADA and Rhode Island disability laws.
                      90.   Because Defendants’           failed     t0   provide       adequate training     and supervision,        Defendants’


                            employees did not know the requirements of the                     ADA and/or Rhode Island disability laws        and

                            were woefully unprepared            t0   respond properly When Mr. McCarthy identiﬁed BayBay as his


                            service    dog and requested a reasonable accommodation.

                      91.   As    a direct and proximate result of Defendants’ failure t0 properly train and supervise their


                            employees, Mr. McCarthy and his service dog were ejected and trespassed from the store before


                            the transaction could be completed, not only violating Mr.                  McCarthy’s    civil rights in the process,




                                                                                          11
Case Number: PC-2018-4718
Filed   in   Providence/Bristol County Superior Court
                     Case 1:18-cv-00548-JJM-PAS
Submitted: 7/2/2018 10:31  AM                   Document 1-1 Filed 10/03/18 Page 12 of 12 PageID #: 15
Envelope: 1610793
Reviewer: Lynn G.




                           but also causing        him        t0 suffer   economic damages by forcing him               t0   purchase a   new phone

                           elsewhere as well as causing other damages stated herein.


                                                                           PRAYER FOR RELIEF

                                  WHEREFORE,              Plaintiff prays that this        Honorable Court ﬁnd in favor of Plaintiff and

                         enter judgement against Defendants                 0n   all   Counts, and for   all   counts applicable:


                                  A. Declare that Mr. McCarthy is disabled Within the meaning of R.I. Gen. Laws                             §   42-87-
                                     (1) and 42 U.S.C. § 121020);
                                  B. Declare that         BayBay      is   a service animal Within the           meaning of R.I. Gen. Laws       §   40-
                                       9.1-1.1 and 28 C.F.R. § 35.1366);
                                  C.   Enjoin MetroPCS and Providence Police from enforcing the no trespass order issued
                                       against Mr. McCarthy;
                                  D. Order that Defendants attend or implement mandatory disability discrimination
                                       training;
                                  E.   Order that Defendants make Mr. McCarthy Whole by awarding Mr. McCarthy
                                       compensatory damages t0 remedy:
                                          a. Economic losses incurred by Mr. McCarthy;
                                          b. Mental anguish, emotional pain, and humiliation suffered by Mr. McCarthy;

                                          c. Violation of Mr. McCarthy’s civil rights;
                                  F.   Order that Defendants pay punitive damages for                    all   violations ofR.I. Gen.   Laws    §§ 42-
                                       87-4 and 40-9. 1-3(d);
                                  G.   Award Mr. McCarthy                 attorney’s fees and costs for all violations of R.I. Gen.         Laws     §§
                                       42-87-4 and 40-9. 1-3(d);
                                  H. Where allowable by law, order that Defendants pay post-judgment and pre-judgment
                                     interest, at the statutory judgment rate, for all damages from the date the cause of action

                                       accrued;
                                  I.   Order, for       all   Counts, such other relief t0 Mr. McCarthy as this Court deems just and
                                       proper.


                        Filed: July 2,     2018                                                 Respectfully Submitted,


                                                                                                Plaintiff      Matthew McCarthy,
                                                                                                By his   attorney,


                                                                                                 /s/   Paige Munro-Delotto
                                                                                                Paige Munro-Delotto, Ph.D., Esq. #9291
                                                                                                Munro-Delotto Law, LLC
                                                                                                400 Westminster Street, Ste. 200
                                                                                                Providence, RI 02903
                                                                                                Tel: (401) 521-4529
                                                                                                Fax: (866) 593-9755
                                                                                                paige@pmdlawofﬁces.com


                                                                                           12
